DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “unit” in claims 1 and 6.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Roese et al. (U.S. Patent Application Number: 2003/0216143).
Consider claim 1; Roese discloses a radio transmission apparatus (e.g. system 100) comprising: 
first radio communication unit (par. 24, lines 7-10) for performing radio communication by a first radio communication scheme [e.g. cable based transmission (par. 26, lines 2-6)]; 
second radio communication unit (par. 24, lines 7-10) for performing radio communication by a second radio communication scheme [e.g. wireless transmission (par. 26, lines 2-6)]; and 
control unit (par. 137, lines 20-24) for performing radio communication using the second radio communication unit with another radio transmission apparatus [e.g. wireless transmission (par. 30, lines 1-13)] which is configured to be able to perform radio communication by the first and the second radio 
Consider claim 2; Roese discloses the second radio communication scheme (e.g. wireless transmission) is a radio communication scheme having a wider communication4PRELIMINARY AMENDMENTAttorney Docket No.: Q259652 Appln. No.: National Stage Entry of PCT/JP2019/019874range than that of the first radio communication scheme (e.g. cable based transmission) (par. 26, lines 27-29).
Consider claim 3; Roese discloses the first radio communication scheme is a radio communication scheme (e.g. cable based transmission) in which point- to-point communication is performed (par. 26, lines 9-11), and the second radio communication scheme (e.g. wireless transmission) is a radio communication scheme in which point-to-multipoint communication is performed (par. 29).
Consider claim 5; Roese discloses when the authentication processing is successfully executed and the position of the other radio transmission apparatus indicated by the position information is not included in the predetermined area (par. 32, lines 1-13; par. 33; par. 95, lines 6-10; par. 114, lines 12-23), and the position of the other radio transmission apparatus is still not included in the predetermined area even after an elapse of a predetermined period of waiting [e.g. time delay or timer expiring (par. 44, lines 1-3; par. 74, lines 1-4)], the control unit controls the other radio transmission apparatus so as to stop the radio output (par. 32, lines 1-13; par. 33; par. 95, lines 6-10; par. 114, lines 12-23).
claim 6; Roese discloses a management apparatus (e.g. server 134) comprising: 
communication unit for communicating with a radio transmission apparatus (par. 24, lines 7-10) 5PRELIMINARY AMENDMENTAttorney Docket No.: Q259652Appln. No.: National Stage Entry of PCT/JP2019/019874configured to be able to perform radio communication by a first radio communication scheme [e.g. cable based transmission (par. 26, lines 2-6)] and a second radio communication scheme via a base station for performing radio communication by the second radio communication scheme [e.g. wireless transmission (par. 26, lines 2-6; par. 29)]; and 
control unit (par. 137, lines 20-24) for performing communication including radio communication by the second radio communication scheme using the communication unit with another radio transmission apparatus [e.g. wireless transmission (par. 30, lines 1-13)] which is configured to be able to perform radio communication by the first and the second radio communication schemes (par. 26, line 27 – par. 27, line 10) and in which a transmission path is not established with the radio transmission apparatus by the first radio communication unit (e.g. cable based transmission) (par. 29), acquiring authentication information and position information from the other radio transmission apparatus (par. 30; par. 94, lines 8-11), executing authentication processing of the other radio transmission apparatus (par. 32, lines 1-13; par. 33; par. 95, lines 6-10; par. 114, lines 12-23), and controlling the other radio transmission apparatus so as to stop a radio output when the authentication processing is successfully executed and a position of the other radio transmission apparatus indicated by the position information is not included in a predetermined area (par. 32, lines 1-13; par. 33; par. 95, lines 6-10; par. 114, lines 12-23).
Consider claim 8; Roese discloses a transmission method comprising: 
causing a radio transmission apparatus configured to be able to perform radio communication by a first radio communication scheme (e.g. cable based transmission) and a second radio communication scheme (e.g. wireless transmission) (par. 26, lines 2-6) to detect that a transmission path using the first radio communication scheme (e.g. cable based transmission) is not established with 
causing the radio transmission apparatus (par. 24, lines 7-10), or a management apparatus connected to the 6PRELIMINARY AMENDMENTAttorney Docket No.: Q259652Appln. No.: National Stage Entry of PCT/JP2019/019874radio transmission apparatus via a base station for performing radio communication by the second radio communication scheme [e.g. wireless transmission (par. 26, lines 2-6; par. 29)] to: perform communication including radio communication by the second radio communication scheme with the other radio transmission apparatus in which it is detected that the transmission path is not established [e.g. based on movement (par. 29)]; acquiring authentication information and position information from the other radio transmission apparatus (par. 30; par. 94, lines 8-11), executing authentication processing of the other radio transmission apparatus (par. 32, lines 1-13; par. 33; par. 95, lines 6-10; par. 114, lines 12-23), and control the other radio transmission apparatus so as to stop a radio output when the authentication processing is successfully executed and a position of the other radio transmission apparatus indicated by the position information is not included in a predetermined area (par. 32, lines 1-13; par. 33; par. 95, lines 6-10; par. 114, lines 12-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roese et al. (U.S. Patent Application Number: 2003/0216143) in view Rai et al. (U.S. Patent Application Number: 2017/0374506).
claim 4, as applied in claim 1; Roese discloses the claimed invention except: the second radio communication scheme is Low Power Wide Area (LPWA) communication.
In an analogous art Rai discloses the second radio communication scheme is Low Power Wide Area (LPWA) communication (par. 23, lines 16-20; par. 40, lines 15-21).
It is an object of Roese’ invention to provide a method of determination and use of location information within a data network. It is an object of Rai’s invention to provide a method of tracking computing devices that may move between networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Baghel by including LPWA, as taught by Rai, for the purpose of enhancing a user’s experience in a telecommunication network.
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646